Exhibit 10.1

 

OPTION TO ACQUIRE SHARES

OF COMMON STOCK OF NATIONAL HEALTH PARTNERS, INC.

 

WHEREAS, National Health Partners, Inc., an Indiana corporation (the “Company”)
wishes to grant this option to Patricia S. Bathurst (the “Holder”).

 

NOW, THEREFORE, in consideration of the foregoing, the agreement set forth below
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the parties
hereby agree as follows:

 

1.                                       Grant of Option.  The Company hereby
grants to the Holder on this 15th day of June, 2009 (the “Grant Date”) an option
(this “Option”) to purchase 225,000 shares (“Shares”) of the Company’s common
stock, $.001 par value per share (“Common Stock”), on the terms and subject to
the conditions set forth herein.

 

2.                                       Term of Option.  This option shall have
a maximum term of ten (10) years measured from the Grant Date (the “Expiration
Date”) and shall accordingly expire at 5:00 p.m. eastern standard time on the
Expiration Date.

 

3.                                       Right to Exercise.  This Option may be
exercised in whole or in part commencing on the Grant Date.

 

4.                                       Exercise Price.  The exercise price per
Share (“Exercise Price”) at which this Option may be exercised shall be nine
cents ($0.09) per Share.

 

5.                                       Method of Exercise.

 

(a)                                  This Option shall be exercised by execution
and delivery of the Notice of Exercise attached hereto as Appendix A (“Notice of
Exercise”) or any other written notice approved for such purpose by the Company
that shall state the election of the Holder to exercise this Option, the number
of Shares in respect of which this Option is being exercised, and such other
representations and agreements as to the holder’s investment intent with respect
to such Shares as may be required by the Company.  The Notice of Exercise shall
be accompanied by payment of the Exercise Price.  This Option shall be deemed to
be exercised upon receipt by the Company of the Notice of Exercise accompanied
by payment of the Exercise Price.

 

(b)                                 No Shares shall be issued pursuant to the
exercise of this Option unless such issuance and such exercise shall comply with
all relevant provisions of applicable law, including the requirements of any
stock exchange upon which the Shares may then be listed.  Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Holder on the date on which this Option is exercised with respect to such
Shares.

 

(c)                                  This Option may not be exercised for a
fractional Share or scrip representing a fractional Share.  In lieu of any
fractional Share to which the Holder would

 

--------------------------------------------------------------------------------


 

otherwise be entitled, the Company shall make a cash payment equal to the
Exercise Price multiplied by such fraction.

 

(d)                                 In no event may this Option be exercised
after the Expiration Date.

 

6.                                       Methods of Payment.  Shares of Common
Stock purchased upon the exercise of this Option may be paid for as follows:

 


(A)                                  IN CASH OR BY CHECK, PAYABLE TO THE ORDER
OF THE COMPANY;


 


(B)                                 IF THE SHARES OF COMMON STOCK UNDERLYING THE
OPTION ARE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), BY: (I) DELIVERY BY THE HOLDER TO THE COMPANY OF AN
IRREVOCABLE AND UNCONDITIONAL UNDERTAKING BY A CREDITWORTHY BROKER TO DELIVER
PROMPTLY TO THE COMPANY SUFFICIENT FUNDS TO PAY THE EXERCISE PRICE AND ANY
REQUIRED TAX WITHHOLDING, OR (II) DELIVERY BY THE HOLDER TO THE COMPANY OF A
COPY OF IRREVOCABLE AND UNCONDITIONAL INSTRUCTIONS TO A CREDITWORTHY BROKER TO
DELIVER PROMPTLY TO THE COMPANY THE EXERCISE PRICE AND ANY REQUIRED TAX
WITHHOLDING;


 


(C)                                  IF THE SHARES OF COMMON STOCK UNDERLYING
THE OPTION ARE REGISTERED UNDER THE SECURITIES ACT, BY DELIVERY OF SUCH SHARES
OF COMMON STOCK OWNED BY THE HOLDER VALUED AT THEIR FAIR MARKET VALUE (AS
DEFINED BELOW), PROVIDED: (I) SUCH METHOD OF PAYMENT IS THEN PERMITTED UNDER
APPLICABLE LAW, (II) SUCH SHARES OF COMMON STOCK HAVE BEEN OWNED BY THE HOLDER
AT LEAST SIX MONTHS PRIOR TO THE DATE OF SUCH DELIVERY, AND (III) SUCH SHARES OF
COMMON STOCK ARE NOT SUBJECT TO ANY REPURCHASE, FORFEITURE, UNFULFILLED VESTING
OR OTHER SIMILAR REQUIREMENTS OR RESTRICTIONS;


 


(D)                                 BY REDUCING THE NUMBER OF SHARES OF COMMON
STOCK OTHERWISE ISSUABLE UNDER THIS OPTION TO THE HOLDER UPON THE EXERCISE OF
THIS OPTION BY A NUMBER OF SHARES OF COMMON STOCK HAVING A FAIR MARKET VALUE
EQUAL TO SUCH AGGREGATED EXERCISE PRICE; PROVIDED, HOWEVER, THAT SUCH METHOD OF
PAYMENT IS THEN PERMITTED UNDER APPLICABLE LAW;


 


(E)                                  TO THE EXTENT PERMITTED BY APPLICABLE LAW
AND BY THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”), IN ITS SOLE
DISCRETION, BY: (I) DELIVERY OF A PROMISSORY NOTE OF THE HOLDER TO THE COMPANY
ON TERMS DETERMINED BY THE BOARD, OR (II) PAYMENT OF SUCH OTHER LAWFUL
CONSIDERATION AS THE BOARD MAY DETERMINE; OR


 


(F)                                    BY ANY COMBINATION OF THE ABOVE PERMITTED
FORMS OF PAYMENT.


 

For the purpose of this Agreement, “Fair Market Value” shall mean:

 

(i)                               If the Common Stock is admitted to quotation
on the National Association of Securities Dealers Automated Quotation System
(“NASDAQ”), the Fair Market Value on any given date shall be the average of the
highest bid and lowest ask prices of the Common Stock as reported for such date
or, if no bid and ask prices were reported for such date, for the last day
preceding such date for which such prices were reported;

 

(ii)                            If the Common Stock is admitted to trading on a
United States national securities exchange or the NASDAQ National Market System,
the Fair Market Value on

 

2

--------------------------------------------------------------------------------


 

any given date shall be the closing price reported for the Common Stock on such
exchange or system for such date or, if no sales were reported for such date,
for the last day preceding such date for which a sale was reported;

 

(iii)                         If the Common Stock is traded in the
over-the-counter market and not on NASDAQ, the NASDAQ National Market System or
any United States national securities exchange, the Fair Market Value on any
given date shall be the average of the mean between the last bid and ask prices
per share as reported by the National Quotation Bureau, Inc. or an equivalent
generally accepted reporting service for such date or, or if not so reported,
the average of the closing bid and ask prices of the Common Stock for such date
as furnished to the Company by any member of the National Association of
Securities Dealers, Inc. selected by the Company for that purpose; or

 

(iv)                              If the Fair Market Value of the Common Stock
cannot be determined on the basis previously set forth in this definition on the
date that the Fair Market Value is to be determined, the Board shall in good
faith determine the Fair Market Value of the Common Stock on such date.

 

The delivery of certificates representing the shares of Common Stock to be
purchased pursuant to the exercise of this Option will be contingent upon
receipt from the Holder (or a purchaser acting in his stead in accordance with
the provisions of this Option) by the Company of the full purchase price for the
Shares and the fulfillment of any other requirements contained in this Option or
imposed by applicable law.

 

7.                                       Rights of Stockholder.  The Holder
shall not have any stockholder rights with respect to any Shares until such
Holder shall have exercised this Option, paid the Exercise Price and become a
holder of record of the purchased Shares.

 

8.                                       Adjustment of Exercise Price and Number
of Shares.  The number and kind of securities purchasable upon exercise of this
Option and the Exercise Price shall be subject to adjustment from time to time
as follows:

 

(a)                                  Subdivisions, Combinations and Other
Issuances.  If the Company shall at any time prior to the expiration of this
Option subdivide its Common Stock, by split-up or otherwise, or combine its
Common Stock, or issue additional shares of its Common Stock or any preferred
stock as a dividend with respect to any shares of its Common Stock, then the
number of Shares issuable on the exercise of this Option shall forthwith be
proportionately increased in the case of a subdivision or stock dividend, or
proportionately decreased in the case of a combination.  Appropriate adjustments
shall also be made to the Exercise Price, but the aggregate purchase price
payable for the total number of Shares purchasable under this Option (as
adjusted) shall remain the same.  Any adjustment under this Section 8(a) shall
become effective at the close of business on the date the subdivision or
combination becomes effective, or as of the record date of such dividend, or in
the event that no record date is fixed, upon the making of such dividend.

 

(b)                                 Reclassification, Reorganization and
Consolidation.  In the case of any reclassification, capital reorganization or
change in the Common Stock of the Company (other

 

3

--------------------------------------------------------------------------------


 

than as a result of a subdivision, combination or stock dividend provided for in
Section 8(a) above or as a result of any “Fundamental Transaction” described in
Section 8(c) below), then, as a condition of such reclassification,
reorganization or change, lawful provision shall be made, and duly executed
documents evidencing the same from the Company or its successor shall be
delivered to the Holder, so that the Holder shall have the right at any time
prior to the expiration of this Option to purchase, at a total price equal to
that payable upon the exercise of this Option, the kind and amount of shares of
stock and other securities and property receivable in connection with such
reclassification, reorganization or change by a holder of the same number of
shares of Common Stock as were purchasable by the Holder immediately prior to
such reclassification, reorganization or change.  In any such case, appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the Exercise Price payable
hereunder, provided the aggregate purchase price shall remain the same.

 

(c)                                  Corporate Reorganizations, Consolidations
or Mergers.  In the event of: (i) any reorganization, consolidation or merger of
the Company with or into another entity (other than a merger in which the
Company is the successor entity that does not result in any capital
reclassification, reorganization or consolidation, or other change, in the
Common Stock of the Company, or a consolidation or merger between the Company
and a wholly-owned subsidiary of the Company), (ii) any sale, lease, transfer or
conveyance to another entity of all or substantially all of the stock, property
and assets of the Company (other than a transfer to a wholly-owned subsidiary of
the Company), or (iii) a liquidation or dissolution of the Company (the events
in subsections (i), (ii) and (iii) collectively, a “Fundamental Transaction”),
then, as a condition of such Fundamental Transaction, lawful provision shall be
made by the Company and the successor entity in connection with such Fundamental
Transaction for the assumption of this Option by the successor entity or for the
substitution of new like-kind options by the successor entity as a result of
such Fundamental Transaction, with appropriate adjustment as to the number and
kind of shares issuable upon exercise of the Option, and, if appropriate, the
per share exercise price, so as to enable the Holder after such Fundamental
Transaction to purchase the kind and amount of shares of stock and other
securities and property (including cash) receivable upon such consolidation,
merger, sale or conveyance by a holder of the number of shares of Common Stock
that would have been received upon the exercise or exchange of this Option
immediately prior to such Fundamental Transaction.

 

(d)                                 Notice of Adjustment.  When any adjustment
is required to be made in the number or kind of shares purchasable upon exercise
of this Option or in the Exercise Price, the Company shall promptly notify the
Holder of such event and of the number of shares of Common Stock or other
securities or property thereafter purchasable upon exercise of this Option.

 

(e)                              No Impairment.  The Company and the Holder will
not, by any voluntary action, avoid or seek to avoid the observance or
performance of any of the terms to be observed or performed hereunder by the
Company or the Holder, respectively, but will at all times in good faith assist
in the carrying out of all the provisions of this Section 8 and in the taking of
all such action as may be necessary or appropriate in order to protect the
rights or the Company and the Holder against impairment.

 

4

--------------------------------------------------------------------------------


 


9.                                       TERMINATION OF OPTION.


 


(A)                                  TERMINATION BY DEATH.  IF HOLDER’S
EMPLOYMENT BY, OR OTHER RELATIONSHIP WITH, THE COMPANY TERMINATES BY REASON OF
DEATH, THIS OPTION MAY THEREAFTER BE EXERCISED, IN WHOLE OR IN PART TO THE
EXTENT EXERCISABLE ON THE DATE OF SUCH TERMINATION OF EMPLOYMENT, BY THE LEGAL
REPRESENTATIVE OR LEGATEE OF THE HOLDER UNTIL THE EARLIER OF THE DATE THAT IS
ONE YEAR AFTER THE DATE OF SUCH TERMINATION OF EMPLOYMENT OR THE EXPIRATION
DATE.


 


(B)                             TERMINATION BY REASON OF DISABILITY OR
RETIREMENT.


 


(I)                                     DISABILITY.   IF HOLDER’S EMPLOYMENT BY,
OR OTHER RELATIONSHIP WITH, THE COMPANY TERMINATES BY REASON OF DISABILITY AS
SET FORTH IN SECTION 22(E)(3) OF THE INTERNAL REVENUE CODE (“DISABILITY”), THIS
OPTION MAY THEREAFTER BE EXERCISED, IN WHOLE OR IN PART TO THE EXTENT
EXERCISABLE ON THE DATE OF SUCH TERMINATION OF EMPLOYMENT, UNTIL THE EARLIER OF
THE DATE THAT IS ONE YEAR AFTER THE DATE OF SUCH TERMINATION OF EMPLOYMENT OR
THE EXPIRATION DATE.


 


(II)                                  RETIREMENT.   IF HOLDER RETIRES IN GOOD
STANDING FROM ACTIVE EMPLOYMENT OR SERVICE WITH THE COMPANY IN ACCORDANCE WITH
THE RETIREMENT POLICIES OF THE COMPANY THEN IN EFFECT (“RETIREMENT”), THIS
OPTION MAY THEREAFTER BE EXERCISED, IN WHOLE OR IN PART TO THE EXTENT
EXERCISABLE ON THE DATE OF SUCH TERMINATION OF EMPLOYMENT, UNTIL THE EARLIER OF
THE DATE THAT IS 90 DAYS AFTER THE DATE OF SUCH TERMINATION OF EMPLOYMENT OR THE
EXPIRATION DATE


 


(III)                               DISABILITY AND RETIREMENT DETERMINATION. 
THE BOARD SHALL HAVE SOLE AUTHORITY AND DISCRETION TO DETERMINE WHETHER THE
HOLDER’S EMPLOYMENT OR SERVICES HAS BEEN TERMINATED BY REASON OF DISABILITY OR
RETIREMENT.


 


(C)                                  TERMINATION FOR CAUSE.  IF HOLDER’S
EMPLOYMENT BY, OR OTHER RELATIONSHIP WITH, THE COMPANY TERMINATES FOR “CAUSE,”
THIS OPTION SHALL IMMEDIATELY TERMINATE AND BE OF NO FURTHER FORCE AND EFFECT;
PROVIDED, HOWEVER, THAT THE BOARD MAY, IN ITS SOLE DISCRETION, PROVIDE THAT THIS
OPTION MAY BE EXERCISED UNTIL THE EARLIER OF THE DATE THAT IS 90 DAYS AFTER THE
DATE OF SUCH TERMINATION OF EMPLOYMENT OR THE EXPIRATION DATE.  TERMINATION FOR
“CAUSE” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN THE EMPLOYMENT AGREEMENT
DATED MAY 13, 2005 BY AND BETWEEN THE COMPANY AND HOLDER (THE “EMPLOYMENT
AGREEMENT”).


 


(D)                                 TERMINATION WITHOUT CAUSE OR TERMINATION FOR
GOOD REASON.  IF HOLDER’S EMPLOYMENT BY, OR OTHER RELATIONSHIP WITH, THE COMPANY
TERMINATES FOR ANY REASON OTHER THAN DEATH, DISABILITY, RETIREMENT OR FOR CAUSE,
OR IF HOLDER’S EMPLOYMENT BY, OR OTHER RELATIONSHIP WITH, THE COMPANY IS
TERMINATED BY HOLDER FOR “GOOD REASON,” THIS OPTION SHALL VEST IN FULL
IMMEDIATELY.  TERMINATION FOR “GOOD REASON” SHALL HAVE THE MEANING ASCRIBED TO
SUCH TERM IN THE EMPLOYMENT AGREEMENT.


 

(e)                                  Transfer and Leave of Absence.  For
purposes of this Option, the following events shall not be deemed a termination
of employment: (i) a transfer of employment between any of the Company, a
parent, a subsidiary or any other affiliate of the Company, and (ii) an approved
leave of absence for military service or sickness, or for any other purpose
approved by the Board, if the Holder’s right to re-employment is guaranteed by a
statute, by contract or under the policy pursuant to which the leave of absence
was granted, or if the Board otherwise so provides in writing.

 

5

--------------------------------------------------------------------------------


 

10.                                 Investment Intent.

 

(a)                                  The Holder of this Option, by acceptance
hereof, acknowledges that this Option and the Shares to be issued upon exercise
hereof (collectively, the “Securities”) are being acquired for the Holder’s own
account for investment purposes only and not with a view to, or with any present
intention of, distributing or reselling any of such Securities.  The Holder
acknowledges and agrees that the Securities have not been registered under the
Securities Act or under any state securities laws, and that the Securities may
not be, directly or indirectly, sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of without registration under the Securities
Act and registration or qualification under applicable state securities laws,
except pursuant to an available exemption from such registration.  The Holder
also acknowledges and agrees that neither the Securities Exchange Commission
(“SEC”) nor any securities commission or other governmental authority has:
(i) approved the transfer of the Securities or passed upon or endorsed the
merits of the transfer of the Securities; or (ii) confirmed the accuracy of,
determined the adequacy of, or reviewed this Option.  The Holder has such
knowledge, sophistication and experience in financial, tax and business matters
in general, and investments in securities in particular, that it is capable of
evaluating the merits and risks of this investment in the Securities, and the
Holder has made such investigations in connection herewith as it deemed
necessary or desirable so as to make an informed investment decision without
relying upon the Company for legal or tax advice related to this investment.

 

(b)                                 The certificates evidencing any Shares
issued upon the exercise of this Option shall have endorsed thereon (except to
the extent that the restrictions described in any such legend are no longer
applicable) the following legend, appropriate notations thereof will be made in
the Company’s stock transfer books, and stop transfer instructions reflecting
these restrictions on transfer will be placed with the transfer agent of the
Shares.

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES
LAWS.  THESE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT AND REGISTRATION OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN
AVAILABLE EXEMPTION THEREFROM.  NO TRANSFER OF THE SECURITIES REPRESENTED HEREBY
MAY BE MADE IN THE ABSENCE OF SUCH REGISTRATION OR QUALIFICATION UNLESS THERE
SHALL HAVE BEEN DELIVERED TO THE ISSUER A WRITTEN OPINION OF UNITED STATES
COUNSEL OF RECOGNIZED STANDING, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER, TO THE EFFECT THAT SUCH TRANSFER MAY BE MADE WITHOUT REGISTRATION OF
SUCH SECURITIES UNDER THE SECURITIES ACT AND REGISTRATION OR QUALIFICATION UNDER
APPLICABLE STATE SECURITIES LAWS.

 

6

--------------------------------------------------------------------------------


 

11.                                 Covenants of the Company.  The Company
covenants and agrees that the Shares have been duly authorized and, when issued
and paid for in accordance with the terms of this Agreement, will be validly
issued, fully paid and non-assessable shares of Common Stock with no personal
liability resulting solely from the ownership of such shares and will be free
and clear of all liens, charges, restrictions, claims and encumbrances imposed
by or through the Company.

 

12.                                 Replacement of Option.  On receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Option and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement reasonably satisfactory in form and substance
to the Company or, in the case of mutilation, on surrender and cancellation of
this Option, the Company at its expense shall execute and deliver, in lieu of
this Option, a new Option of like tenor and amount.

 


13.                                 NOTICES.  ALL NOTICES HEREUNDER SHALL BE
SUFFICIENTLY GIVEN FOR ALL PURPOSES HEREUNDER IF IN WRITING AND DELIVERED
PERSONALLY, SENT BY DOCUMENTED OVERNIGHT DELIVERY SERVICE OR, TO THE EXTENT
RECEIPT IS CONFIRMED, TELECOPY, TELEFAX OR OTHER ELECTRONIC TRANSMISSION SERVICE
TO THE APPROPRIATE ADDRESS OR NUMBER AS SET FORTH BELOW:


 

If to the Company:

 

National Health Partners, Inc.

120 Gibraltar Road

Suite 107

Horsham, PA 19044

Attention:  Chief Financial Officer

 

If to the Holder:

 

To the address specified for Holder in the Company’s records.

 

14.                                 Amendment and Waiver.  This Option may not
be amended, modified or supplemented except by an instrument or instruments in
writing signed by the party against whom enforcement of any such amendment,
modification or supplement is sought.  The parties hereto entitled to the
benefits of a term or provision may waive compliance with any obligation,
covenant, agreement or condition contained herein.  Any agreement on the part of
a party to any such waiver shall be valid only if set forth in an instrument or
instruments in writing signed by the party against whom enforcement of any such
waiver is sought.   No failure or delay on the part of any party hereto in the
exercise of any right hereunder shall impair such right or be construed to be a
waiver of, or acquiescence in, any breach of any representation, warranty,
covenant or agreement contained herein.

 

15.                                 Headings; Definitions.  The section headings
contained in this Option are inserted for convenience of reference only and will
not affect the meaning or interpretation of this Option.  All references to
sections contained herein mean sections of this Option unless otherwise stated. 
All capitalized terms defined herein are equally applicable to both the singular
and plural forms of such terms.

 

7

--------------------------------------------------------------------------------


 

16.                                 Successors and Assigns.  This Option shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, provided, however, that no party hereto may
assign its rights or delegate its obligations under this Option without the
express prior written consent of the other party hereto.  Nothing in this Option
is intended to confer upon any person not a party hereto (and their successors
and assigns) any rights, remedies, obligations or liabilities under or by reason
of this Option.

 

17.                                 Severability.  If any provision of this
Option or the application thereof to any person or circumstance is held to be
invalid or unenforceable to any extent, the remainder of this Option shall
remain in full force and effect and shall be reformed to render this Option
valid and enforceable while reflecting to the greatest extent permissible the
intent of the parties.

 

18.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to the laws that might otherwise govern under
applicable principles of conflicts of laws thereof.

 

19.                                 Counterparts.  This Agreement may be
executed and delivered by facsimile in two or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same agreement.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Holder have caused this Option to be
executed as of the date set forth above in Section 1 of this Option.

 

 

 

 

NATIONAL HEALTH PARTNERS, INC.

 

 

 

 

 

 

 

 

By:

/s/ David M. Daniels

 

 

 

David M. Daniels

 

 

 

Chief Executive Officer

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

 

 

 

By:

/s/ Patricia S. Bathurst

 

 

 

Patricia S. Bathurst

 

 

 

9

--------------------------------------------------------------------------------


 

APPENDIX A

 

NOTICE OF EXERCISE

 

To:    National Health Partners, Inc.

120 Gibraltar Road

Suite 107

Horsham, PA 19044

Attention: Chief Financial Officer

 

(1)           The undersigned hereby elects to purchase
                          shares of Common Stock of the Company pursuant to the
terms of the attached Option, and tenders herewith payment of the purchase price
for such shares in full in accordance with the terms of the Option in the
following manner (please check one or more of the following choices):

 

o

 

in cash or by check;

 

 

 

o

 

an irrevocable and unconditional undertaking by a creditworthy broker to deliver
sufficient funds to pay the exercise price and any required tax withholding;

 

 

 

o

 

a copy of irrevocable and unconditional instructions to a creditworthy broker to
deliver the exercise price and any required tax withholding;

 

 

 

o

 

a promissory note;

 

 

 

o

 

a reduction of the number of shares of Common Stock otherwise issuable under the
Option by a number of shares of Common Stock having a Fair Market Value equal to
such aggregated exercise price; or

 

 

 

o

 

the following consideration:
                                                            .

 

(2)           In exercising the Option, the undersigned hereby confirms and
acknowledges that the shares of Common Stock to be issued upon conversion
thereof are being acquired solely for the account of the undersigned for
investment purposes only (unless such shares are subject to resale pursuant to
an effective registration statement or an exemption from registration under
applicable federal and state securities laws), and that the undersigned will not
offer, sell or otherwise dispose of any such shares of Common Stock except under
circumstances that will not result in a violation of the Securities Act or any
state securities laws.

 

(3)           Terms not otherwise defined in this Notice of Exercise shall have
the meanings ascribed to such terms in the attached Option.

 

(4)           Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Date)

 

(Signature)

 

--------------------------------------------------------------------------------